UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7109


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

UNDER SEAL 1,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:16-cr-00056-1)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Ward Morgan, LAW OFFICE OF WARD MORGAN, Bluefield, West Virginia,
for Appellant. Monica D. Coleman, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Under Seal 1 appeals the district court’s order denying relief on the Government’s

postjudgment motion. We dismiss the appeal because the order is not reviewable. See

United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2